CALHOUN, J.
The offense is the unlawful transportation of intoxicating liquor; the penalty assessed at confinement in the penitentiary for a period of one year.
The appellant pleaded guilty to said charge. The indictment is in order and properly presented. No irregularity in the procedure has been perceived or pointed out. There is no statement of the facts heard upon the trial filed in this case, nor are there any bills of exceptions bringing forward any,matters for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.